1
2
3                              UNITED STATES DISTRICT COURT
4                                      DISTRICT OF NEVADA
5
6    JOEL BURKETT,                                          Case No. 3:18-cv-00320-MMD-CBC
7                                            Plaintiff,                    ORDER
8            v.
9    NOREEN BORINO, et al.,
10                                      Defendants.
11
12          Plaintiff, a pro se prisoner, previously filed an application to proceed in forma

13   pauperis and submitted a civil rights complaint under 42 U.S.C. § 1983. (ECF Nos. 1, 1-

14   1.) The Court has not yet screened his Complaint.

15          Before the Court is Plaintiff’s motion for voluntary dismissal. (ECF No. 4.) Under

16   Federal Rule of Civil Procedure 41(a)(1), a plaintiff may dismiss an action without a court

17   order by filing “a notice of dismissal before the opposing party serves either an answer or

18   a motion for summary judgment.” Fed. R. Civ. P. 41(a)(1)(A)(i). The Court will grant

19   Plaintiff’s motion to voluntarily dismiss this action because no responsive pleading has

20   been filed in this case. As such, the Court will dismiss this action without prejudice.

21          It is therefore ordered that Plaintiff’s motion for voluntary dismissal (ECF No. 4) is

22   granted.

23          It is further ordered that this action is dismissed in its entirety without prejudice.

24          The Clerk of Court is directed to enter judgment accordingly and close this case.

25          DATED THIS 1st day of May 2019.

26
27                                                        MIRANDA M. DU.
                                                          UNITED STATES DISTRICT JUDGE
28
